DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 12, 15, and 19 of U.S. Patent No. 11,216,730 (‘730 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the instant claim are the broadening of claims 1, 8, and 15 of the ‘730 patent, the limitations recited in claims 1, 8, and 15 of the instant claims are present in claims 1, 8, and 15 of the ‘730 patent.  Claims 2, 6, 9, 13, 16, and 20 of the instant claim recite providing recommendation which include open an account, which are similarly recited in claims 12 and 19 of the ‘730 patent.

Claims 3-5, 7, 10-12, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,216,730 (‘730 patent) in view of Voutour et al. (US 10,453,124).

Claims 3, 10, and 17 of the instant application recite wherein the type of account includes one or more of: a savings account, a checking account, or a brokerage account, which are not recited in ‘730 patent. Voutour teaches savings account, a checking account, or a brokerage account (see at least column 3, lines 1-11, column 5, lines 1-4). This difference would have been obvious as claims 1, 8, and 15 of the ‘730 patent does not limit the type of accounts and it would have been obvious that the accounts are known account types in the art as taught by Voutour. 

Claims 4-5, 11-12, and 18-19 of the instant application recite comparing the commonality factor against a threshold commonality factor to determine to include the type of account in the recommended set of accounts and the commonality factor is associated with a quantity or percentage of the sets of accounts having the type of account, which are not recited in ‘730 patent. Voutour teaches comparing the commonality factor against a threshold commonality factor to determine to include the type of account in the recommended set of accounts and the commonality factor is associated with a quantity or percentage of the sets of accounts having the type of account (see at least column 4, line 63 - column 5, line 9).  This difference would have been obvious as claims 1, 8, and 15 of the ‘730 patent discloses a commonality factor and providing a commonality factor as taught in Voutour allows recommendation of an account that other similar users have (see at least column 4, line 63 - column 5, line 9 of Voutour).

Claims 7 and 14 of the instant claim recite determining the sets of related entities is based on one or more socioeconomic factors, which are not recited in ‘730 patent. Voutour teaches determining the sets of related entities is based on one or more socioeconomic factors (see at least column 3, line 1 – column 4, line 29).  This difference would have been obvious as claims 1, 8, and 15 of the ‘730 patent discloses determining the sets of related entities and it is known in the art that socioeconomic factors of a person influence the products a person is interested in.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyebode et al. “A hybrid recommender system for product sales in a banking environment”, in view of Shah “Train, Validation, and Test Sets”, further in view of Voutour et al. (US 10,453,124, hereinafter Voutour).

As per claim 1, Oyebode teaches a method, comprising:
performing, by a device, a training operation to generate a first model by using transaction information, entity information, information identifying an event, a theme, or a transaction parameter associated with a plurality of types of relationships (i.e., group customers based on demographic data using K-Means clustering algorithm, see at least page 17, section 2.3, page 19, Fig. 1, page 21, section 5.2); 
determining, by a device and using the first model, sets of related entities associated with a first entity (i.e., cluster where the target customer belongs, see at least pages 18-19, section 4, page 19, Fig. 1, pages 21-22, section 5.3.3),
wherein the sets of related entities are associated with sets of accounts (i.e., products of customers in a cluster, see at least pages 18-19, section 4, page 19, Fig. 1, pages 21-22, section 5.3.3);
determining, by the device and using the second model, a commonality factor associated with the type of account (i.e., computing the average rating of customers in a cluster for each product, see at least page 15, left column, paragraph 1, pages 21-22, section 5.3.3); 
determining, by the device and using the second model, to include the type of account in a recommended set of accounts based on the commonality factor (i.e., select product for recommendation based on average rating, see at least pages 18-19, section 4, page 19, Fig. 1); 
Oyebode does not teach portioning the information into a training set, a validation set, and a test set; identifying, by the device and using a second model, a type of account associated with each account included in the sets of accounts associated with the sets of related entities; determining, by the device and based on the recommended set of accounts, information identifying one or more modifications associated with the first entity; and performing, by the device and based on the one or more modifications, one or more actions associated with the first entity.
Shah teaches portioning information into a training set, a validation set, and a test set (i.e., split dataset into training dataset, validation dataset, test dataset, see at least pages 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyebode to portion the information into a training set, a validation set, and a test set as similarly taught by Shah because it is using known methods in the art to train machine learning model and splitting data into the training, validation, and test sets is known in the art to train and evaluate the model (see at least pages 1 and 2 of Shah).
Voutour teaches identifying, by a device and using a second model, a type of account associated with each account included in the sets of accounts associated with the sets of related entities (i.e., the profile may identify the kind of accounts the users have, see at least column 4, lines 14-24);
determining, by the device and based on the recommended set of accounts, information identifying one or more modifications associated with the first entity (i.e., the action of recommending the user open new financial account based on a comparison of financial accounts of the user and financial accounts of the other users, see at least column 1, lines 59-66, column 4, line 63 - column 5, line 9); and 
performing, by the device and based on the one or more modifications, one or more actions associated with the first entity (i.e., the action of recommending the user open new financial account based on a comparison of financial accounts of the user and financial accounts of the other users, see at least column 1, lines 59-66, column 4, line 63 - column 5, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyebode to identify, by the device and using a second model, a type of account associated with each account included in the sets of accounts associated with the sets of related entities; determine, by the device and based on the recommended set of accounts, information identifying one or more modifications associated with the first entity; and perform, by the device and based on the one or more modifications, one or more actions associated with the first entity as similarly taught by Voutour because Oyebode teaches recommending products which are types of accounts (see at least page 15, left column, paragraph 1 of Oyebode) and thus it would have been obvious to identify the type of account and the recommendation to include actions such as opening the accounts which can integrated with subsystem to facilitate opening of the account (see at least column 4, lines 46-54 of Voutour).

As per claim 2, Oyebode does not explicitly teach wherein the one or more actions include: providing a recommendation to form an account associated with the type of account, or opening the account, associated with the type of account, in association with the first entity.
Voutour teaches the one or more actions include: providing a recommendation to form an account associated with the type of account, or opening the account, associated with the type of account, in association with the first entity (i.e., the action of recommending the user open new financial account based on a comparison of financial accounts of the user and financial accounts of the other users, see at least column 1, lines 59-66, column 4, line 63 - column 5, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyebode the one or more actions include providing a recommendation to form an account associated with the type of account, or opening the account, associated with the type of account, in association with the first entity as similarly taught by Voutour because it would have been obvious for the recommendation to include actions such as opening the accounts which can integrated with subsystem to facilitate opening of the account (see at least column 4, lines 46-54 of Voutour).

As per claim 3, Oyebode teaches wherein the type of account includes one or more of: a savings account, a checking account, or a brokerage account (see at least page 15, left column, paragraph 1).
As per claim 4, Oyebode teaches wherein determining to include the type of account in the recommended set of accounts comprises: comparing the commonality factor against a threshold commonality factor to determine to include the type of account in the recommended set of accounts (i.e., combine ratings, select top N products in descending order of the combined ratings, see at least page 18-19, section 4, page 19, Fig. 1).

As per claim 5, Oyebode does not explicitly teach wherein the commonality factor is associated with a quantity or percentage of the sets of accounts having the type of account.
Voutour teaches commonality factor is associated with a quantity or percentage of sets of accounts having the type of account (i.e., if 95% of the users who associate with a lifestyle archetype have a savings account then the advice subsystem may recommend the user open a saving account, see at least column 4, line 63 - column 5, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyebode such that the commonality factor is associated with a quantity or percentage of the sets of accounts having the type of account as similarly taught by Voutour to make recommendations based on financial state of users similar to the user such as to recommend an account that other similar users have (see at least column 4, line 63 - column 5, line 9 of Voutour).

As per claim 6, Oyebode does not explicitly teach wherein the one or more modifications include one or more of: determination of one or more accounts, associated with the first entity, to open, determination of one or more accounts, associated with the first entity, to close, or modification of one or more accounts, associated with the first entity, to form a joint account with a second entity.
Voutour teaches wherein the one or more modifications include determination of one or more accounts, associated with the first entity, to open (i.e., the action of recommending the user open new financial account based on a comparison of financial accounts of the user and financial accounts of the other users, see at least column 1, lines 59-66, column 4, line 63 - column 5, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyebode wherein the one or more modifications include determination of one or more accounts, associated with the first entity, to open as similarly taught by Voutour because it would have been obvious for the recommendation to include actions such as opening the accounts which can integrated with subsystem to facilitate opening of the account (see at least column 4, lines 46-54 of Voutour).

As per claim 7, Oyebode does not explicitly teach wherein determining the sets of related entities is based on one or more socioeconomic factors (i.e., the demographic-based approach, is also suitable to banking since customers’ age, interest, financial status, geographic location, lifestyle, social status can largely influence the products they buy, see at least page 24, right column, paragraph 2, page 25, left column, paragraph 2).

As per claims 8-14, these are the device claims of claims 1-7.  Therefore claims 8-14 are rejected using the same reasons as claims 1-7.

As per claims 15-20, these are the non-transitory computer-readable medium claims of claims 1-6.  Therefore claims 15-20 are rejected using the same reasons as claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barbour et al. (US 2017/0053336) is cited to teach recommending products utilizing a knowledge base created from data aggregated from multiple entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121